EXHIBIT 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (this “Agreement”) is made this 6th
day of August 2007, by and among U-Store-It, L.P., a Delaware limited
partnership (the “Operating Partnership”), U-Store-It Trust, a Maryland real
estate investment trust (“USI”), U-Store-It Mini Warehouse Co., an Ohio
corporation (“USI Warehouse”), YSI Management LLC, a Delaware limited liability
company (“YSI”), U-Store-It Development, LLC, a Delaware limited liability
company (“USI Development”), Rising Tide Development LLC, a Delaware limited
liability company (“Rising Tide”), Amsdell and Amsdell, an Ohio general
partnership (“Amsdell and Amsdell”), Robert J. Amsdell, Barry L. Amsdell, Todd
C. Amsdell, Kyle V. Amsdell, Dean Jernigan and Kathleen A. Weigand.

R E C I T A L S

WHEREAS, the Operating Partnership, USI and YSI initiated a lawsuit captioned
U-Store-It Trust, et. al. v. Rising Tide Development, et. al., Case
No. 07-625562, in the Cuyahoga County Court of Common Pleas, Cuyahoga County,
Ohio (the “First Ohio Lawsuit”); and

WHEREAS, Rising Tide and Robert J. Amsdell filed a Counterclaim in the First
Ohio Lawsuit (the “Counterclaim”); and

WHEREAS, Rising Tide and Robert J. Amsdell filed a Third Party Complaint in the
First Ohio Lawsuit (the “Third Party Complaint”); and

WHEREAS, Todd C. Amsdell initiated a lawsuit captioned Todd Amsdell v.
U-Store-It Trust, et. al., Case No. 07-626345, in the Cuyahoga County Court of
Common Pleas, Cuyahoga County, Ohio (the “Second Ohio Lawsuit”); and

WHEREAS, the First Ohio Lawsuit and the Second Ohio Lawsuit (together, “the Ohio
Litigation”) were consolidated; and

WHEREAS, Robert J. Amsdell initiated a lawsuit captioned Robert J. Amsdell v.
U-Store-It Trust, Case No. WMN 07 1854, in the District Court of Maryland,
Baltimore, Maryland (the “Maryland Litigation”); and

WHEREAS, the parties have agreed to mutually waive and release the other parties
of any and all Claims (as defined in Section 1.3.1) which may exist between
them.

NOW, THEREFORE, the parties, for and in consideration of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1 – TERMS OF THE SETTLEMENT

1.1 Execution of the Ancillary Agreements. USI, the Operating Partnership, USI
Warehouse, YSI, Rising Tide, Amsdell and Amsdell, Robert J. Amsdell, Todd C.
Amsdell and Barry L. Amsdell, as applicable, agree to execute the following
ancillary agreements (the “Ancillary Agreements”) contemporaneously with the
execution of this Agreement and each of the Ancillary Agreements is hereby made
a part of this Agreement:

 

  1.1.1  Purchase and Sale Agreement by and between the Operating Partnership
and Rising Tide attached hereto as Exhibit A (the “2007 Acquired Properties
Purchase Agreement”).

 

  1.1.2  Option Termination Agreement by and between the Operating Partnership
and Rising Tide attached hereto as Exhibit B.

 

  1.1.3  Property Management Termination Agreement by and among YSI, USI and
Rising Tide attached hereto as Exhibit C (the “Property Management
Termination”).

 

  1.1.4  Marketing and Ancillary Services Termination Agreement by and between
USI Warehouse and Rising Tide attached hereto as Exhibit D.

 

  1.1.5  First Amendment to Lease by and between the Operating Partnership and
Amsdell and Amsdell, in the form attached hereto as Exhibit E for the leases
listed on Exhibit F attached hereto (the “Leases”).

 

  1.1.6  Modification of Noncompetition Agreement and Termination of Employment
Agreement by and between USI and Todd C. Amsdell attached hereto as Exhibit G.

 

  1.1.7  Modification of Noncompetition Agreement by and between USI and Barry
L. Amsdell attached hereto as Exhibit H.

 

  1.1.8  Modification of Noncompetition Agreement and Termination of Employment
Agreement by and between USI and Robert J. Amsdell attached hereto as Exhibit I.

 

  1.1.9  Standstill Agreement by and among Todd C. Amsdell, Barry L. Amsdell,
Robert J. Amsdell and USI attached hereto as Exhibit J.

 

  1.1.10  Resignation Letter from Todd C. Amsdell to USI attached hereto as
Exhibit K.

 

2



--------------------------------------------------------------------------------

1.2 Dismissal of Pending Litigation. Robert J. Amsdell, Todd C. Amsdell, Kyle V.
Amsdell, Rising Tide, the Operating Partnership, USI, YSI, USI Development, Dean
Jernigan and Kathleen A. Weigand hereby agree that each will instruct their
respective counsel to file, within (7) days after the closing of the 2007
Acquired Properties Purchase Agreement, a notice of Voluntary Dismissal, with
prejudice with each party to bear its own costs (the “Notice of Dismissal”), of
all Claims, including, but not limited to, the Ohio Litigation, the
Counterclaim, the Third Party Complaint and the Maryland Litigation
(collectively, the “Pending Litigation”).

1.3 Mutual Releases. This Section 1.3 is intended to embody full and final
releases among the parties.

 

  1.3.1 Definitions. For purposes of this Agreement, the term “Claims” shall
mean any and all manner of actions, causes of action, demands, suits, rights,
obligations, liabilities, loss, sums of money, accounts, complaints, bills,
covenants, contracts, controversies, agreements, promises, damages, expenses,
interests, costs, attorney fees, judgments, compensation of any nature, claims,
counterclaims or cross-claims, whether in law or equity, whether asserted or
unasserted, of every kind and nature whatsoever, arising out of or under or in
any way related to disputes that are the subject of (i) the business
relationships or agreements, including but not limited to the Option Agreement
by and between the Operating Partnership and Rising Tide dated October 27, 2004,
the Property Management Agreement by and between YSI and Rising Tide dated
October 27, 2004 and the Marketing and Ancillary Services Agreement by and
beween USI Warehouse and Rising Tide dated October 27, 2004, by and among the
parties hereto based on facts known to the parties at the Effective Date, or
(ii) the Pending Litigation or (iii) any claims under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act
(29 U.S.C. Section 621 et seq.). Each party agrees that although they retain the
right to file a charge or complaint with or voluntarily participate in an
investigation by an administrative agency, each party agrees to waive any relief
from any such administrative agency.

 

  1.3.2  Mutual Release By and Among the Operating Partnership, USI, USI
Warehouse, YSI and USI Development and Rising Tide, Amsdell and Amsdell, Robert
J. Amsdell, Barry L. Amsdell, Todd C. Amsdell and Kyle V. Amsdell. The parties
listed in this Section 1.3.2 hereby forever release each other as follows:

 

  (a)

Each of the Operating Partnership, USI, USI Warehouse, YSI and USI Development
on behalf of themselves and their respective subsidiaries, affiliates, related
companies, predecessors, successors, current and former agents, partners,
officers, directors, shareholders, insurers, attorneys, employees,
representatives and assigns hereby releases, discharges and waives all Claims
against each of Rising Tide, Amsdell and Amsdell, Robert J. Amsdell, Barry L.
Amsdell, Todd C. Amsdell and Kyle V. Amsdell and their

 

3



--------------------------------------------------------------------------------

 

respective subsidiaries, affiliates, related companies, predecessors,
successors, current and former agents, partners, officers, directors,
shareholders, insurers, attorneys, employees, representatives and assigns.

 

  (b) Each of Rising Tide, Amsdell and Amsdell, Robert J. Amsdell, Barry L.
Amsdell, Todd C. Amsdell and Kyle V. Amsdell on behalf of themselves and their
respective subsidiaries, affiliates, related companies, predecessors,
successors, current and former agents, partners, officers, directors,
shareholders, insurers, attorneys, employees, representatives and assigns hereby
releases, discharges and waives all Claims against each of the Operating
Partnership, USI, USI Warehouse, YSI and USI Development and their respective
subsidiaries, affiliates, related companies, predecessors, successors, current
and former agents, partners, officers, directors, shareholders, insurers,
attorneys, employees, representatives and assigns.

 

  1.3.3  Mutual Release By and Among Rising Tide, Amsdell and Amsdell, Robert J.
Amsdell, Barry L. Amsdell, Todd C. Amsdell and Kyle V. Amsdell and Dean Jernigan
and Kathleen A. Weigand. The parties listed in this Section 1.3.3 hereby forever
release each other as follows:

 

  (a) Each of Rising Tide, Amsdell and Amsdell, Robert J. Amsdell, Barry L.
Amsdell, Todd C. Amsdell and Kyle V. Amsdell on behalf of themselves and their
respective subsidiaries, affiliates, related companies, predecessors,
successors, current and former agents, partners, officers, directors,
shareholders, insurers, attorneys, employees, representatives and assigns hereby
releases, discharges and waives all Claims against each of Dean Jernigan and
Kathleen A. Weigand and their respective subsidiaries, affiliates, related
companies, predecessors, successors, current and former agents, partners,
officers, directors, shareholders, insurers, attorneys, employees,
representatives and assigns.

 

  (b)

Each of Dean Jernigan and Kathleen A. Weigand on behalf of themselves and their
respective successors, current or former agents, insurers, attorneys,
representatives and assigns hereby releases, discharges and waives all Claims
against each of Rising Tide, Amsdell and Amsdell, Robert J. Amsdell, Barry L.
Amsdell, Todd C. Amsdell and Kyle V.

 

4



--------------------------------------------------------------------------------

 

Amsdell and their respective subsidiaries, affiliates, related companies,
predecessors, successors, current and former agents, partners, officers,
directors, shareholders, insurers, attorneys, employees, representatives and
assigns.

None of the foregoing mutual releases shall relieve, or be deemed to relieve any
party from its obligations to comply with the terms of this Agreement or any of
the Ancillary Agreements or release, or be deemed to release, the right of any
party to enforce the terms of this Agreement or any of the Ancillary Agreements.
In addition, none of the foregoing mutual releases shall (i) relieve, or be
deemed to relieve USI, the Operating Partnership, USI Warehouse, YSI or their
respective subsidiaries or affiliates from their respective obligations under
their organizational documents or the laws of the state of their organization to
indemnify or advance funds to Robert J. Amsdell, Barry L. Amsdell or Todd C.
Amsdell in the event any claim is brought against any of them by any third party
or (ii) release, or be deemed to release, the rights of Robert J. Amsdell, Barry
L. Amsdell or Todd C. Amsdell to enforce the provisions of the organizational
documents of USI, the Operating Partnership, USI Warehouse, YSI or their
respective subsidiaries or affiliates or the laws of the state of their
organization for indemnification or advancement of funds in the event any such
claim is brought by any third party. Nothing in the immediately preceding
sentence shall override the provisions of Section 1.10 of this Agreement.

1.4 Equity Awards of Todd C. Amsdell. Attached hereto as Exhibit L is a form of
the stock certificate evidencing 34,645 shares of common stock of USI to be
issued to Todd C. Amsdell by USI on the Effective Date, representing deferred
shares that vested prior to his termination, but the delivery had been
deferred. USI shall deliver such certificate to Todd C. Amsdell on the Effective
Date. USI further agrees that Todd C. Amsdell shall receive on the Effective
Date the cash amount of all unpaid dividends on the 34,645 shares of common
stock of USI. The value of such shares on the Effective Date shall be used for
all tax reporting purposes.

1.5 Public Disclosure. The parties agree that USI shall issue a press release
upon the execution of this Agreement. The press release shall classify the
ending of Todd C. Amsdell’s employment with USI as a resignation. The press
release shall be substantially in the form attached as Exhibit M. Prior to the
issuance of the final press release, USI shall provide such press release to
Robert J. Amsdell for his review and comment, which comments will be shared with
the Board of Trustees of USI. The final text of the press release shall be
approved by the Board of Trustees of USI. Other than the press release attached
as Exhibit M, none of USI, Rising Tide, any of the Amsdells (as defined in
Article II) or their respective agents shall issue any press release or make any
public statement, public announcement or public disclosure of any kind
concerning the subject matter of this Agreement or the Ancillary Agreements,
structure of the transactions or the negotiations conducted in connection
thereto except (i) to provide factual statements as may be consistent in all
material respects with the press release attached as Exhibit M and this
Agreement and the Ancillary Agreements that are filed by USI with the Securities
and Exchange Commission, (ii) as

 

5



--------------------------------------------------------------------------------

may be jointly agreed by USI, Rising Tide and the Amsdells, (iii) to provide
factual statements in response to a specific inquiry from an analyst or
shareholder of USI or (iv) as may be necessary in order to satisfy the
requirements of applicable law.

1.6 Resignation of Todd C. Amsdell. Solely to effect this Agreement, USI agrees
to accept Todd C. Amsdell’s letter of resignation effective February 19, 2007.

1.7 Prohibition from Exercising Option. The Operating Partnership is hereby
prohibited from exercising any of its rights under the Option Agreement by and
between the Operating Partnership and Rising Tide dated October 27, 2004.

1.8 Leases. USI agrees to honor its obligations under the terms of the Leases.
Amsdell and Amsdell agrees that no past action by USI relating to the Operating
Partnership vacating or abandoning a substantial part of the premises
constitutes a default under the Leases.

1.9 No Admissions. This Agreement is entered into by the parties hereto solely
for the purpose of compromising and settling matters in dispute. This Agreement
does not constitute, nor shall it be construed as, an admission by any party of
the truth or validity of any claims or contentions asserted by any party or any
matter relating to the subject matter of this Agreement, nor shall it be
construed as any acknowledgement of any fault or liability to any party or to
any other person or entity in connection with any matter or thing, nor shall it
be construed as a ratification of any past conduct by any party. This Agreement
shall not be admissible in any proceeding except to enforce any of its terms or
provisions.

1.10 Legal and Other Transaction Costs. Each party hereto agrees to pay their
own previously incurred or yet to be incurred legal fees and expenses relating
to the Pending Litigation, this Agreement, the Ancillary Agreements, any
negotiations related thereto and any previous USI investigations.

ARTICLE II – REPRESENTATIONS AND WARRANTIES OF THE AMSDELLS AND

RISING TIDE

Each of Robert J. Amsdell, Barry L. Amsdell, Todd C. Amsdell and Kyle V. Amsdell
(collectively, the “Amsdells”), Amsdell and Amsdell and Rising Tide hereby make
each of the representations and warranties set forth in this Article II to each
of the Operating Partnership, USI, USI Warehouse, YSI, USI Development, Dean
Jernigan and Kathleen A. Weigand, which representations and warranties made by
each such party, are true and correct as of the date first written above and
will be true and correct as of the Effective Date:

2.1. Organization, Good Standing and Authority. Rising Tide represents and
warrants that it has been duly organized and validly exists in good standing
under the laws of its jurisdiction of organization. Each of the Amsdells hereby
represents and warrants hereto that this Agreement and each of the Ancillary
Agreements to which he is a party has been duly and validly executed and
delivered by him; and that this

 

6



--------------------------------------------------------------------------------

Agreement and each of the Ancillary Agreements to which he is a party is the
legal, valid and binding obligation of him, enforceable against him in
accordance with the terms hereof or thereof, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement thereof or relating to creditors’ rights
generally. Each of Amsdell and Amsdell and Rising Tide hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement and each of the Ancillary Agreements to which it is a party and
to consummate the transactions contemplated hereby and thereby; that this
Agreement and each of the Ancillary Agreements to which it is a party has been
duly and validly executed and delivered by it; and that this Agreement and each
of the Ancillary Agreements to which it is a party is the legal, valid and
binding obligation of it, enforceable against it in accordance with the terms
hereof or thereof, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement thereof or relating to creditors’ rights generally.

2.2. Consents. Each of the Amsdells, Amsdell and Amsdell and Rising Tide hereby
represents and warrants that, no consent, approval, permit or order of, nor
filing with, any individual, partnership, corporation, trust or other entity,
government agency or political subdivision is required in connection with:
(i) the execution, delivery and performance by him or it of this Agreement and
each of the Ancillary Agreements to which he or it is a party or (ii) the
consummation by him or it of the transactions contemplated hereby or thereby,
other than such consents, approvals, permits or orders that have been obtained
or will be obtained prior to the Effective Date.

2.3. No Violation. Each of the Amsdells hereby represents and warrants that, to
his knowledge, none of the execution, delivery and performance by such party of
this Agreement and each of the Ancillary Agreements to which he is a party, nor
the consummation by such party of the transactions contemplated hereby or
thereby, will be in conflict with, or constitute a default (or an event or
condition which, with notice of lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the creation or imposition of any lien or encumbrance under, any agreement,
note, mortgage or other instrument to which such party is a party or which such
party may be bound or subject, or, to such party’s knowledge, violate any court
order or decree binding upon such party. Each of Amsdell and Amsdell and Rising
Tide, to its knowledge, hereby represents and warrants that, none of the
execution, delivery and performance by such party of this Agreement and each of
the Ancillary Agreements to which it is a party, nor the consummation by such
party of the transactions contemplated hereby or thereby, will violate any
provision of the organizational documents of such party or violate or be in
conflict with, or constitute a default (or an event or condition which, with
notice of lapse of time or both, would constitute a default) under, or result in
the termination or acceleration of, or result in the creation or imposition of
any lien or encumbrance under, any agreement, note, mortgage or other instrument
to which such party is a party or which such party may be bound or subject, or,
to such party’s knowledge, violate any court order or decree binding upon such
party. Each of the Amsdells, as applicable, hereby represents and warrants that
they have been provided with all rights and benefits under the Family and
Medical Leave Act and the Uniform Services Employment and Reemployment Rights
Act and that they have been compensated for all hours worked in accordance with
federal and state wage and hour laws and that they are not owed any unpaid
wages.

 

7



--------------------------------------------------------------------------------

2.4 Litigation. Other than the Pending Litigation, each of the Amsdells, Amsdell
and Amsdell and Rising Tide hereby represents and warrants that there is no
litigation or proceeding, either judicial or administrative, pending, or to the
knowledge of such party, threatened, materially affecting the ability of such
party to consummate the transactions contemplated hereby.

ARTICLE III – REPRESENTATIONS AND WARRANTIES OF USI, USI

WAREHOUSE, YSI, THE OPERATING PARTNERSHIP, DEAN JERNIGAN AND

KATHLEEN A. WEIGAND

Each of the Operating Partnership, USI, USI Warehouse, YSI, USI Development,
Dean Jernigan and Kathleen A. Weigand hereby make each of the representations
and warranties set forth in this Article III to each of the Amsdells, Amsdell
and Amsdell and Rising Tide, which representations and warranties made by each
such party, are true and correct as of the date first written above and will be
true and correct as of the Effective Date:

3.1. Organization, Good Standing and Authority. Each of the Operating
Partnership, USI, USI Warehouse, YSI and USI Development represents and warrants
that it has been duly organized and validly exists in good standing under the
laws of its jurisdiction of organization. Each of Dean Jernigan and Kathleen A.
Weigand hereby represents and warrants hereto that this Agreement has been duly
and validly executed and delivered by him or her; and that this Agreement is the
legal, valid and binding obligation of him or her, enforceable against him or
her in accordance with the terms hereof or thereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement thereof or
relating to creditors’ rights generally. Each of the Operating Partnership, USI,
USI Warehouse, YSI and USI Development hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Agreement and
each of the Ancillary Agreements to which it is a party and to consummate the
transactions contemplated hereby and thereby; that this Agreement and each of
the Ancillary Agreements to which it is a party has been duly and validly
executed and delivered by it; and that this Agreement and each of the Ancillary
Agreements to which it is a party is the legal, valid and binding obligation of
it, enforceable against it in accordance with the terms hereof or thereof,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
thereof or relating to creditors’ rights generally.

3.2. Consents. Each of Dean Jernigan and Kathleen A. Weigand and each of the
Operating Partnership, USI, USI Warehouse, YSI and USI Development hereby
represents and warrants that, no consent, approval, permit or order of, nor
filing with, any individual, partnership, corporation, trust or other entity,
government agency or political subdivision is required in connection with:
(i) the execution, delivery and performance by him, her or it of this Agreement
and each of the Ancillary Agreements to which he, she or it is a party or
(ii) the consummation by him, her or it of the

 

8



--------------------------------------------------------------------------------

transactions contemplated hereby or thereby, other than such consents,
approvals, permits or orders that have been obtained or will be obtained prior
to the Effective Date.

3.3. No Violation. Each of Dean Jernigan and Kathleen A. Weigand hereby
represents and warrants that, to his or her knowledge, none of the execution,
delivery and performance by such party of this Agreement, nor the consummation
by such party of the transactions contemplated hereby or thereby, will be in
conflict with, or constitute a default (or an event or condition which, with
notice of lapse of time or both, would constitute a default) under, or result in
the termination or acceleration of, or result in the creation or imposition of
any lien or encumbrance under, any agreement, note, mortgage or other instrument
to which such party is a party or which such party may be bound or subject, or,
to such party’s knowledge, violate any court order or decree binding upon such
party. Each of the Operating Partnership, USI, USI Warehouse, YSI and USI
Development, to its knowledge, hereby represents and warrants that, none of the
execution, delivery and performance by such party of this Agreement and each of
the Ancillary Agreements to which it is a party, nor the consummation by such
party of the transactions contemplated hereby or thereby, will violate any
provision of the organizational documents of such party or violate or be in
conflict with, or constitute a default (or an event or condition which, with
notice of lapse of time or both, would constitute a default) under, or result in
the termination or acceleration of, or result in the creation or imposition of
any lien or encumbrance under, any agreement, note, mortgage or other instrument
to which such party is a party or which such party may be bound or subject, or,
to such party’s knowledge, violate any court order or decree binding upon such
party.

3.4 Litigation. Other than the Pending Litigation, each of Dean Jernigan and
Kathleen A. Weigand and each of the Operating Partnership, USI, USI Warehouse,
YSI and USI Development hereby represents and warrants that there is no
litigation or proceeding, either judicial or administrative, pending, or to the
knowledge of such party, threatened, materially affecting the ability of such
party to consummate the transactions contemplated hereby.

ARTICLE IV – MISCELLANEOUS

4.1 Notices. All notices, waivers, demands, requests or other communications
(each, a “Notice”) required or permitted hereunder shall, unless otherwise
expressly provided, be in writing and be deemed to have been properly given,
served and received (i) if delivered by messenger, when received, (ii) if
mailed, three business days after deposit in the United States mail, certified
or registered, postage prepaid, return receipt requested, (iii) if
telecopied/faxed, upon confirmed receipt of a telecopied/facsimile transmission
or (iv) if delivered by reputable overnight express courier, freight prepaid,
the next business day after delivery to such courier; in every case addressed to
the party to be notified as follows:

 

To the Operating Partnership:    U-Store-It, L.P.    50 Public Square, Suite
2800    Cleveland, Ohio 44113    Attention: U-Store-It Trust    Telephone:
216-274-1340    Facsimile: 216-274-1360

 

9



--------------------------------------------------------------------------------

To USI:    U-Store-It Trust    50 Public Square, Suite 2800    Cleveland, Ohio
44113    Attention: Secretary    Telephone: 216-274-1340    Facsimile:
216-274-1360 To USI Warehouse:    U-Store-It Mini Warehouse Co.    c/o
U-Store-It Trust    50 Public Square, Suite 2800    Cleveland, Ohio 44113   
Attention: Secretary    Telephone: 216-274-1340    Facsimile: 216-274-1360 To
YSI:    YSI Management LLC    c/o U-Store-It Trust    50 Public Square, Suite
2800    Cleveland, Ohio 44113    Attention: Secretary    Telephone: 216-274-1340
   Facsimile: 216-274-1360 To USI Development:    U-Store-It Development LLC   
c/o U-Store-It Trust    50 Public Square, Suite 2800    Cleveland, Ohio 44113   
Attention: Secretary    Telephone: 216-274-1340    Facsimile: 216-274-1360 To
Dean Jernigan:    Dean Jernigan    c/o U-Store-It Trust    50 Public Square,
Suite 2800    Cleveland, Ohio 44113    Attention: Dean Jernigan    Telephone:
216-274-1340    Facsimile: 216-274-1360

 

10



--------------------------------------------------------------------------------

To Kathleen A. Weigand:    Kathleen A. Weigand    c/o U-Store-It Trust    50
Public Square, Suite 2800    Cleveland, Ohio 44113    Attention: Kathleen A.
Weigand    Telephone: 216-274-1340    Facsimile: 216-274-1360 With a copy to:   
Daniel R. Warren, Esq.    Baker & Hostetler    3200 National City Center    1900
East Ninth Street    Cleveland, Ohio 44114    Telephone: 216-861-7145   
Facsimile: 216-696-0740    and    Stephen S. Zashin, Esq.    Zashin & Rich Co.,
L.P.A.    55 Public Square, 4th Floor    Cleveland, Ohio 44113    Telephone:
216-696-4441    Facsimile: 216-696-1418 To Rising Tide:    Rising Tide
Development, LLC    6755 Engle Road, Suite A    Middleburg Heights, Ohio 44130
   Attention: Robert J. Amsdell    Telephone: 440-891-4100    Facsimile:
440-891-4200 To Amsdell and Amsdell:    Amsdell and Amsdell    6755 Engle Road,
Suite A    Middleburg Heights, Ohio 44130    Attention: Robert J. Amsdell   
Telephone: 440-891-4100    Facsimile: 440-891-4200 To Robert J. Amsdell:   
Robert J. Amsdell    6755 Engle Road, Suite A    Middleburg Heights, Ohio 44130
   Attention: Robert J. Amsdell    Telephone: 440-891-4100    Facsimile:
440-891-4200

 

11



--------------------------------------------------------------------------------

To Barry L. Amsdell:    Barry L. Amsdell    6755 Engle Road, Suite A   
Middleburg Heights, Ohio 44130    Attention: Barry L. Amsdell    Telephone:
440-891-4100    Facsimile: 440-891-4200

Any copy of any Notice delivered to any of Rising Tide, Robert J. Amsdell or
Barry L. Amsdell shall be delivered to:

 

   Kohrman Jackson & Krantz, PLL    One Cleveland Center, 20th Floor    1375
East Ninth Street    Cleveland, Ohio 44114    Attention: Marc C. Krantz, Esq.   
Telephone: 216-736-7204    Facsimile: 216-621-6536 To Todd C. Amsdell:    Todd
C. Amsdell    6755 Engle Road, Suite A    Middleburg Heights, Ohio 44130   
Attention: Todd C. Amsdell    Telephone: 440-891-4100    Facsimile: 440-891-4200

with a copy to:

   Thomas H. Barnard    Ulmer Berne LLP    1660 West 2nd Street, Suite 1100   
Cleveland, Ohio 44113    Telephone: 216-583-7200    Facsimile: 216-583-7201 To
Kyle V. Amsdell:    Kyle V. Amsdell    6755 Engle Road, Suite A    Middleburg
Heights, Ohio 44130    Attention: Kyle V. Amsdell    Telephone: 440-891-4100   
Facsimile: 440-891-4200

with a copy to:

   Robert M. Wolff    Littler Mendelson, P.C.    1100 Superior Avenue    20th
Floor    Cleveland, Ohio 44114    Telephone: 216-696-7600    Facsimile:
216-696-2038

 

12



--------------------------------------------------------------------------------

4.2 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed by the parties hereto. No waiver of any provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.

4.3 Entire Agreement; Counterparts; Applicable Law. This Agreement
(i) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (ii) may be executed in one or more counterparts, which
may include a .pdf signature, each of which will be deemed an original but all
of which, together, shall constitute one and the same instrument; provided that
this Agreement shall not be effective until each party shall have delivered
their counterpart to the other parties, and (iii) shall be governed in all
respects, including, without limitation, validity, interpretation and effect, by
the laws of the State of Ohio without giving effect to the conflict of law
provisions thereof.

4.4 Severability. If any provision of this Agreement is for any reason held to
any extent to be invalid, void or unenforceable, the remaining provisions of
this Agreement shall not be effected or impaired and such remaining provisions
shall remain in full force and effect. In such event, the parties hereto shall
use good faith efforts to agree to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the economic, business and other purposes of the void or
unenforceable provision and execute any amendment, consent or agreement agreed
by the parties hereto to be necessary or desirable to effect such replacement.

4.5 Article and Section Headings. Article and Section headings contained in this
Agreement are for reference only and shall not be deemed to have any substantive
effect or to limit or define the provisions contained herein.

4.6 Successors and Assigns. This Agreement shall be binding upon and shall be
enforceable by and inure to the benefit of the parties hereto and their
successors and permitted assigns. Neither of the parties may assign or otherwise
transfer its interest in this Agreement or its duties and obligations under this
Agreement to any person without the prior written consent of the other party,
which consent may be conditioned, withheld or delayed in such other party’s sole
and absolute discretion.

4.7 No Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended to confer any rights or remedies upon any person, other
than the parties hereto and their respective successors or assigns.

4.8 Reliance. Each party to this Agreement acknowledges and agrees that it is
not relying on tax advice or other advice from the other party to this Agreement
and that it has or will consult with its own advisors. Each party has been
advised to consult with an attorney prior to executing this Agreement.

 

13



--------------------------------------------------------------------------------

4.9 Effective Date. This Agreement shall be effective (“Effective Date”)
concurrently with the closing contemplated by the 2007 Acquired Properties
Purchase Agreement and Robert Amsdell agrees that he was given twenty-one (21)
calendar days to consider this Agreement before signing it but he may choose to
execute this Agreement before the expiration of such period. Robert Amsdell also
has seven (7) calendar days to revoke, in writing, this Agreement from the date
of execution by Robert Amsdell. This Agreement will not become effective or
enforceable until Robert Amsdell’s seven (7) day period has expired. If the 2007
Acquired Properties Purchase Agreement is terminated by any party thereto
without the closing as defined therein having occurred or for any other reason
the closing under the 2007 Acquired Properties Purchase Agreement does not occur
or if Robert Amsdell has revoked this Agreement within seven (7) calendar days,
this Agreement shall be of no force or effect.

[signature page follows]

 

14



--------------------------------------------------------------------------------

Accepted this 6th day of August, 2007       Rising Tide Development, LLC    
U-Store-It Trust By:   Mizzen, LLC, its Sole Member         By:   Amsdell
Holdings X, Inc., its Manager     By:   /s/ Dean Jernigan           Its:  
President and CEO     By:   /s/ Robert J. Amsdell             Robert J. Amsdell,
President      

 

Amsdell and Amsdell       U-Store-It, L.P.       By:   U-Store-It Trust,        
its general partner By:   /s/ Robert J. Amsdell       By:   /s/ Dean Jernigan

Its:

  General Partner       Its:   President and CEO /s/ Robert J. Amsdell       YSI
Management, L.L.C. Robert J. Amsdell, individually             By:   /s/ Dean
Jernigan         Its:   President /s/ Barry L. Amsdell       U-Store-It Mini
Warehouse Co. Barry L. Amsdell, individually               By:   /s/ Dean
Jernigan         Its:   President /s/ Todd C. Amsdell       /s/ Dean Jernigan
Todd C. Amsdell, individually       Dean Jernigan, individually /s/ Kyle V.
Amsdell       /s/ Kathleen A. Weigand Kyle V. Amsdell, individually      
Kathleen A. Weigand, individually

 

15



--------------------------------------------------------------------------------

U-Store-It Development, LLC By:   /s/ Dean Jernigan Its:   President

 

16